Citation Nr: 1220720	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-16 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart disability, as a result of treatment at a Department of Veterans Affairs medical facility in July 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to August 1954. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim currently on appeal.  In October 2010 and June 2011, the Board remanded the claim for further development, and the case has returned to the Board for adjudication. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current heart disability was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a heart disability, as a result of treatment at a Department of Veterans Affairs medical facility in July 2006 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded the appeal on two separate occasions.  In October 2010, the Board specifically instructed the RO to obtain an opinion with regard to the Veteran's claim pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart disability, and to readjudicate the claim.  Subsequently, the Veteran was provided an examination in November 2010, and his claim was readjudicated in an April 2011 supplemental statement of the case.  Thereafter, the Board remanded this matter again in June 2011 to obtain any VHA quality assurance records or documents pertaining to this case, and to readjudicate the claim.  The Veteran's quality assurance records were obtained and his claim was readjudicated in a March 2012 supplemental statement of the case. Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in December 2006, prior to the July 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran was not provided notification of the process by which disability ratings and effective dates are established as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, given the denial of the claim, any questions as to a disability rating or effective date are moot.  The Veteran has not been prejudiced by VA's failure to provide notice earlier on these elements of his claim. 
 
VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in November 2010.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination report obtained in this case is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim; he declined to present personal testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met. 

Analysis

The Veteran essentially contends that due to a misdiagnosis on July 23, 2006, at the VA Medical Center in Oklahoma City that he acquired heart complications.  He asserts that he was treated for lung problems and inquired on multiple occasions with the VA as to his symptoms but his calls were not returned.  The following month, he was admitted to a private facility for a heart problem.  Accordingly, the Veteran seeks compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart disability, as a result of treatment at a Department of Veterans Affairs medical facility in July 2006.  

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002). 

In order for the disability or death to qualify for compensation under 38 U.S.C.A. 
§ 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).  The additional disability or death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Finally, proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make the additional disability or death compensable.  38 C.F.R. § 3.358(c)(1)(2) (2011). 

In determining whether additional disability exists, the veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with his physical condition subsequent thereto.  With regard to medical or surgical treatment, the veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2) (2011). 

VA records dated on July 23, 2006, show that the Veteran presented to the emergency room at the VA Medical Center in Oklahoma City complaining about his blood pressure and not feeling well (i.e. tired, weak, and lethargic).  He also reported poor po intake for months with generalized weakness, body aches, weight loss, and also some depression, shortness of breath, but without nausea, vomiting, fever, cough, or other complaints.  On evaluation, the Veteran's blood pressure was within normal limits and he had clear bilateral breath sounds with good air entry.  His heart was of regular rate and rhythm, normal s1 and s2 without s3 or s4, and without murmurs.  An assessment of generalized weakness and elevated PSA was noted.  Another entry shows that the attending physician reviewed the Veteran's lab results which he noted were not remarkable, except mild anemia with hematocrit at 39 percent but that this was better than his previous hematocrit which was 37 percent, and urinalysis was normal.    

The report of an x-ray showed that there was a small focus of opacification suited laterally in the right lung base, and the lungs were otherwise clearly bilaterally.  Also, his heart size was normal, there were no hilar or mediastinal masses seen, subsequent x-rays showed that there were no appreciable changes, and there was no pleural effusion.  It was recommend that chest x-rays be repeated in two weeks.  The Veteran was instructed to follow up with an appointment in three weeks for another chest x-ray.  

Another entry that day shows that despite the absence of clinical signs of pneumonia, the Veteran was going to be treated with moxifloxacin for seven days.  It was noted that the Veteran would require repeat chest x-ray in three weeks to monitor for interval changes.  If there were improvements, his radiologic abnormality would fit with pneumonia if it was still present.  Additionally, due to the Veteran's weight loss and self-reported overall functional status, further evaluation with chest CT would be pursued to rule out possible malignancy.  Another explanation could include chronic fibrotic changes that developed since 1997, as he had a normal chest x-ray in 1997.  The Veteran was discharged that same day. 

An entry dated the next day shows that a VA staff nurse spoke with the Veteran.  The nurse advised the Veteran of his scheduled follow-up appointment for chest x-rays with his primary care physician per the ER doctor's request, and the Veteran expressed agreement with this plan.  The Veteran indicated that he wanted his physician to order ENSURE because he could not eat a lot of things.    

Records from Midwest Regional Medical Center show in August 2006 that the Veteran presented with complaints of shortness of breath and worsening dyspnea for the past four to five days accompanied by chest discomfort and palpitations.  He was admitted for dyspnea with recent pneumonia and angina with multiple ventricular contractions.  He was discharged after four days with diagnoses of congestive heart failure with severe left ventricular dysfunction and ejection fraction of about 10 to 40 percent, moderate to severe mitral regurgitation, history of recent pneumonia, and no evidence of acute coronary syndrome.    

VA provided the Veteran an examination in November 2010, for which the claims folder was reviewed in conjunction with rendering an opinion.  In providing a diagnosis of cardiomyopathy, status-post automated implantable cardiac defibrillator, the examiner outlined the relevant timeline of the Veteran's case.  He noted that in July 2006, the Veteran was treated with antibiotics for pneumonia which explained his presenting symptoms.  The examiner observed that the Veteran was instructed to return for a follow-up appointment and despite having an appointment in August 2006, the Veteran did not present for that appointment and did not return for treatment until October 2006.  The examiner indicated that Veteran was treated for a cardiac condition at another medical facility.  In reviewing the records, the examiner determined that the Veteran had been properly treated for his diagnosis of pneumonia, which explained his symptoms and was an appropriate diagnosis and treatment plan.  The examiner added that the pneumonia and treatment by VA did not cause the cardiac condition.  Cardiomyopathy was present at the time of the Veteran's July visit but it was not recognized as the Veteran was found to have pneumonia which explained his symptoms.  

Based on the Veteran's complaints, the VA examiner found that there was no indication the Veteran had a cardiac condition when he presented to the VA in July 2006.  The examiner further stated that there was no evidence that the Veteran sustained a heart disability caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA in furnish care to the Veteran.  Acknowledging that the Veteran had a slight delay of a couple of weeks in the treatment of his cardiac condition because it was not recognized at the time of his July 2006 VA treatment, the examiner found that this delay was reasonable because it was not reasonably foreseeable that the Veteran had a cardiac disease.  In so finding, the examiner cited to the Veteran's lack of complaints of cardiac symptoms at that time and a diagnosis of pneumonia explained his symptoms.  He concluded that the assessment of pneumonia was consistent with the Veteran's complaints at the time he presented to VA.  

In order for the Veteran's cardiomyopathy to qualify for compensation under 38 U.S.C.A. § 1151, his heart disability must not have been the result of his willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).  The additional disability or death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Finally, proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make the additional disability or death compensable.  38 C.F.R. § 3.358(c)(1)(2) (2011). 

In this case, the evidence does not support a finding that the Veteran's heart disability is the proximate result of VA carelessness, negligence, lack of proper skill, an error in judgment, or an event that was not reasonably foreseeable.  The VA examiner, who conducted a thorough review of the Veteran's claims file, found, in contrast, that the symptoms with which the Veteran presented on July 23, 2006, were consistent with a diagnosis of pneumonia.  Due to the nature of his complaints at that time, a cardiovascular disability was not indicated.   Furthermore, the Board finds the Veteran's assertion that his calls to VA were not returned unpersuasive.  VA treatment records clearly show that he was advised on several occasions on July 23, 2006, to return for repeat chest x-rays in two/three weeks.  Additionally, the evidence shows that he spoke to a staff nurse on July 24, 2006, and that she reiterated his need to return for a follow-up x-ray.  The Veteran did not report for the recommended x-rays but rather presented to the private facility.   

The Board finds the VA examination report to be highly probative, as it was based on a thorough review of the Veteran's medical records, evaluation of the Veteran, and cites to relevant medical principles.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  

The Veteran has submitted no competent medical nexus evidence contrary to the VA opinion.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits). 

Indeed, there is no medical evidence of record showing that the Veteran's current heart disability was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, assertions as to whether the Veteran's heart disability was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable are etiological questions unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a complex medical opinion regarding the etiology of his disability.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he observed and of the symptoms he experienced, he is not competent to ascertain the relationship between his treatment at VA and his current heart disability, as the factors involved are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more weight and credence to the VA examiner's opinion which was rendered by a licensed medical professional rather than a lay person and was based on medical principles, which were set forth in the report. 

As the preponderance of the evidence is against the claim, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart disability, as a result of treatment at a Department of Veterans Affairs medical facility in July 2006, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


